Citation Nr: 0205446	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  00-01 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, inclusive of schizophrenia.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and Dr. José Arturo Juarbe Ortíz, a psychiatrist


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran served on active duty in the military from June 
1954 to June 1956.

In August 1999, the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico, determined the 
veteran had not submitted new and material evidence to reopen 
a previously denied claim for service connection for an 
acquired psychiatric disorder-inclusive of schizophrenia and 
post-traumatic stress disorder (PTSD).  He appealed the RO's 
decision to the Board of Veterans' Appeals (Board). As 
support for his claim, he testified at a hearing in February 
2000.

In February 2001, the Board reopened a claim for service 
connection for an acquired psychiatric disorder other than 
PTSD, inclusive of schizophrenia, but declined to reopen a 
claim for service connection for PTSD.  The Board then 
remanded to the RO for further development the veteran's 
claim for service connection for an acquired psychiatric 
disorder other than PTSD.  The RO completed the development, 
and the claim is now once again before the Board. 

In January 2002, the RO addressed service connection for 
PTSD, denying that claim on its merits, notwithstanding the 
Board's denial of the veteran's claim to reopen a claim for 
service connection for that disorder.  The veteran did not 
appeal the January 2002 denial of service connection for 
PTSD, and, therefore, that claim is not before the Board.  


FINDINGS OF FACT

1.  The veteran's psychiatric diagnosis consists exclusively 
of schizoaffective disorder, depressed type.  

2.  The veteran's psychiatric disorder is unrelated to 
service.  

3.  Psychosis was not present within a year of the veteran's 
separation from service. 


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Certain disorder, including psychoses, are presumed to have 
been incurred in service if manifested within a year of 
separation from service to a degree of 10 percent or more.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may be granted for any disease 
diagnosed after discharge, when the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The veteran seeks service connection for a psychiatric 
disorder, which he has suggested either had its onset in 
service or is related to a motor vehicle accident in service.  
Service medical records document a motor vehicle accident in 
February 1955 that resulted in a separation of the right 
shoulder.  Psychiatric evaluation in October 1954 revealed 
complaints that included a lack of self-confidence and 
resulted in a diagnosis consisting of passive-dependency 
reaction, chronic, moderate.  A separation examination in May 
1956 revealed no neurologic or psychiatric abnormality, 
although the examination report reflects a history of nervous 
difficulty. 

Subsequent to the veteran's separation from service, in 
October 1956, the veteran underwent a VA examination, during 
which his principle complaints consisted of pain in the right 
shoulder.  Neurologic evaluation revealed no abnormality; the 
veteran's personality, reportedly, was normal. 

In November 1957, the veteran was admitted on an inpatient 
basis with complaints that included crying spells.  The 
veteran dated feelings of nervousness to his failure in 
school prior to joining the service.  The diagnosis consisted 
of depressive reaction, chronic, manifested by crying spells, 
feelings of dejection, pessimism, and insomnia.  

In January 1972, the veteran underwent an examination.  He 
reported a history of suffering a brain concussion during a 
motor vehicle accident in service that resulted in a loss of 
consciousness for 48 hours, after which, according to the 
veteran, he developed depressive episodes.  The veteran also 
reported that he was treated for convulsive seizures in 
service after the accident and that he had been treated for 
seizures in 1971.  The diagnostic impression was chronic 
organic brain syndrome with epileptoid manifestation and 
affective derangement (depression) associated with brain 
trauma, related to  military service. 

In May and June 1973, the veteran underwent a VA psychiatric 
examination, complaining that he suffered from "nerves."  
Examination of the veteran's records revealed that, although 
organic brain syndrome had been diagnosed in 1972, the 
veteran had been hospitalized for 15 days from November to 
December 1971 in connection with a diagnosis of depressive 
reaction and was also diagnosed with "Normal neurological 
evaluation, intracranial calcification, benign, and Chronic 
Anxiety hysteria."  The June 1973 diagnosis was anxiety 
neurosis.  

In August 1979, the veteran underwent a psychiatric 
examination, during which he again reported that he lost 
consciousness during a motor vehicle accident in service.  
Diagnoses consisted of "[e]pileptic syndrome (old head 
trauma, temporal lobe epilepsy?), by history" and depressive 
neurosis, associated with the veteran's epileptic syndrome.  

In September 1979, the veteran was hospitalized based upon 
complaints that included auditory hallucinations, as well a 
feelings of hopelessness and depression.  Discharge diagnoses 
in December 1979 consisted of schizophrenia, schizoaffective 
type, low back pain, and epilepsy, by history.  He was 
readmitted in February 1980, with the same diagnoses.  

The veteran was hospitalized in November 1989; the admitting 
diagnosis consisted of rule out major depressive episode and 
rule out dysthymic disorder.  The veteran was hospitalized 
from June 1994 to July 1994; diagnoses consisted of 
schizophrenia and depression.  In September 1997, the 
diagnosis was major depression, severe, recurrent.

The veteran received treatment in August 1998.  The 
assessment was chronic schizophrenia undifferentiated type, 
at the present time not acutely exacerbated. 

According to a June 1999 summary, the veteran reported at 
that time having started feeling nervous and depressed as of 
an accident in February 1955.  He also reported having been 
hospitalized in November 1957 for symptoms that included 
crying spells and melancholia and having been granted Social 
Security benefits in 1980 for schizophrenia.  The examiner 
concluded that, "far beyond any reasonable doubt," the 
veteran's "nervous condition had its onset or at least its 
prodromal symptoms while in active duty."  The examiner also 
concluded that the veteran had manifestations of an organic 
brain syndrome secondary to brain trauma (accident of 1955).  
The diagnoses consisted of schizophrenia (chronic, 
schizoaffective type) and organic brain syndrome.  

In February 2000, the veteran testified before a hearing 
officer.  He also offered the testimony of a physician, Dr. 
José Arturo Juarbe Ortíz, the same physician that prepared 
the June 1999 summary.  That physician indicated that 
although he was not the treating physician he had discussed 
the case with the veteran and was aware of the veteran's 
various psychiatric diagnoses in the claims file.  He also 
testified that the veteran had indicated that he'd suffered a 
concussion during the motor vehicle accident in service and 
that the veteran suffered from depression that had its onset 
in service after the accident in question.  

In July 2000, the veteran underwent a VA examination.  He was 
seen without a claims folder or hospital record.  The 
examiner diagnosed schizophrenia, chronic, undifferentiated 
type, with depressive features.  

According to records received from the Social Security 
Administration in March 2001, diagnoses, in December 1982, 
consisted of (1) schizophrenia, schizoaffective type, chronic 
and (2) epilepsy (by history), as they did in May 1983.  In 
January 1985, one physician, who indicated that the veteran 
reported a history of seizures since 1971, diagnosed epilepsy 
post-traumatic type and psychotic episodes (schizo), in 
January 1985, and another physician, at that time, diagnosed 
schizophrenia, schizoaffective type, chronic, severe, and 
epilepsy (by history). 

In June 2001, the veteran again underwent a VA examination.  
He was the subject of a Social Field Survey in July 2001, 
after which the veteran was again interviewed.  The examiner 
then prepared a report after reviewing the claims file and 
the evidence associated therewith in detail, including 
evidence obtained from the Social Security Administration.  
The examiner observed that there was absolutely no evidence 
in service medical records that the veteran lost 
consciousness or that he developed convulsive seizures after 
the motor vehicle accident in service.  The examiner 
addressed the diagnosis in January 1972 of chronic organic 
brain syndrome with epileptoid manifestation and affective 
derangement's (depression) associated with brain trauma.  The 
examiner indicated that the diagnosis was based upon a 
history uncorroborated by clinical data and was incorrect.  
The examiner indicated that a diagnosis in August 1979 of 
depressive neurosis was correct, but that the association 
with epileptic syndrome by history, was incorrect because 
there was no objective evidence of epilepsy.  The examiner 
also observed that schizophrenia was first diagnosed in 1979.  
The examiner then concluded that it was not at least as 
likely as not that any current psychiatric impairment was a 
residual of service in the military.  The examiner added that 
it was at least as likely as not that the depressive symptoms 
during and after military service could have been related to 
active duty, but that the appearance of psychotic symptoms 
many years after that, compatible with a diagnosis of 
schizoaffective disorder, cannot be related to active 
military service.  The diagnosis was schizoaffective 
disorder, depressed type.  

The preponderance of the evidence indicates that the 
veteran's psychiatric diagnosis consists exclusively of 
schizoaffective disorder, depressed type.  The Board reads 
the results of the most recent VA examination as indicating 
that the veteran does not currently suffer from any other 
acquired psychiatric disorder.  Although there is conflicting 
evidence in the claims file concerning the precise nature of 
the veteran's disorder, the Board finds more probative of the 
issue the opinion of the most recent VA examiner.  The 
examiner had the benefit of a complete review of the claims 
file, and the examiner's opinion, which considered other 
evidence in the claims file, is well reasoned.  

The Board observes that although there is some reference to 
post-traumatic epilepsy and organic brain disorder, those 
diagnoses, where present, appear in large part to be based 
upon a history either of a concussion in service, 
unsubstantiated by service medical records, or of prior 
diagnoses by other physicians.  Service medical records do 
not reflect treatment for seizures and do not document a 
concussion followed by loss of consciousness.  Although there 
is some evidence that the veteran received treatment from 
1978 to 1985 for a seizure disorder, the veteran's physician 
did not indicate that he observed the seizures or that he 
based his diagnosis on anything other than the history 
provided by the veteran.  The history provided by the veteran 
in the past of a concussion and of seizures in service is 
inaccurate and the Board, therefore, accords particular 
weight to the diagnosis provided by the recent VA examiner, 
inasmuch as the Board is able to clearly ascertain that the 
examiner's opinion was predicated upon a review of all 
medical evidence and not simply a recitation of history by 
the veteran.  

The preponderance of the evidence also reflects that 
schizophrenia is unrelated to service.  Again, the Board 
extends considerable weight to the most recent VA examiner's 
opinion.  Contrary opinions appear, again, to be based upon a 
history of a concussion in service that did not occur.  The 
Board notes that Dr. José Arturo Juarbe Ortíz did not 
indicate in his testimony that he personally reviewed the 
service medical records or explain how he concluded, other 
than by relying on the veteran's claimed history, that the 
veteran actually suffered from a concussion and loss of 
consciousness in service.  

The Board also observes that there is no medical evidence of 
psychosis within a year of the veteran's separation from 
service, and schizophrenia was not diagnosed until many years 
thereafter.  The Board finds that a psychosis was not present 
within a year of the veteran's separation from service.  
Inasmuch as the veteran's acquired psychiatric disorder is 
not related to service, service connection for that disorder 
is unwarranted.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000); 66 Fed. Reg. 45620-
32 (August 29, 2001).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In February 2001, the Board remanded this 
case, instructing the RO to complete all notification and 
development action required by the VCAA.  The RO did so, and 
VA has discharged its duties.    

First, VA has a duty to notify the appellant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(b)).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(c)).  The VA notified the veteran, not only 
through the statement of the case and supplemental statements 
of the case, but through an April 2001 letter, of the type of 
evidence needed to substantiate the claim.  Furthermore, VA 
has obtained all pertinent evidence identified by the 
veteran.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
1991 & Supp. 2001); 66 Fed. Reg. 45620-45632 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)(4)).  The VA 
has afforded the veteran all necessary examinations.  No 
further development is required.  


ORDER

Service connection for an acquired psychiatric disorder is 
denied. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

